DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/9/2020 has been entered. 
Response to Amendments
Applicant's amendments filed 4/9/2020 to claims 2, 24, 31 and 54 have been entered. Claims 3, 53, and 55 have been canceled. Claims 2, 4-18, 20-36, 38-42, 50-52, and 54 remain pending, of which claims 2, 4-6, 14, 20-34, 36, 38-42, 50-52, and 54 are being considered on their merits. Claims 7-13, 15-18, and 35 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Election/Restrictions
Applicant’s election of Group I (claims 2-42), and the species of electrical characteristic (claim 3) and the membrane permitting the passage of chemicals (claims 2 and 37) in the reply filed on 11/23/2015 stands. 
Claim Objections
Claims 50-52 are objected to because of the following informalities:  the claims use the status indicator “New” when the claims were previously pending.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2, 4-6, 14, 20-34, 36, 38-41, 50-52, and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura et al (2008, Lab Chip, 8, 741-746) in view of Hermanns et al (2004, Laboratory Investigation, 284: 736–752; reference U), LeDuc et al (US PGPUB 2006/0270023), Bogdan et al (2008, Pflugers Arch - Eur J Physiol 456:1109–1120), Johannessen et al (2002, Anal Chem, 74: 2190-2197) and Wang et al (2005, Biosensors and Bioelectronics 21: 419–425).
Regarding claims 2, 24, 31 and 54, Kimura teaches an integrated microfluidic system for long-term perfusion culture and on-line monitoring of tissue models (see title and abstract). Regarding claims 2, 23, 31, 41 and 54, Kimura teaches the microfluidic system comprises two microchannels separated by a semipermeable polyester (reads on fiber) membrane on which the cells are cultivated (see col. 2 on page 741 and Figure 1). Regarding claims 2, 24, 31 and 54, Kimura teaches the microchannels are each connected to both an exchange port (first port) and a micropump (second port) to allow for control of media flow and exchange (see Figure 1). Additionally, Kimura teaches optical fiber inserts which could also read on “ports"(see Figure 1). Regarding claims 2, 24, 31-34 and 54, Kimura teaches optical fiber inserts are sensors fibers is used to detect the amount of fluorescence using an epifluorescent microscope with a high-speed camera (see paragraph spanning pages 742-743, and col. 2 on page 744).  Regarding claims 4 and 24-26, Kimura teaches the two independent channels separated by a 
Kimura does not teach first and second types of cells are adhered to either side of the membrane forming a barrier or measuring an electrical characteristic across the membrane to confirm the formation of the barrier (claims 2, 24, 31 and 54). Kimura does not teach the sensor coupled to the membrane (claims 2, 24, 31 and 54) that enables a measurement a potential difference (claims 4 and 25), current difference (claims 5 and 26), or a resistance difference (claims 6 and 27). Kimura does not teach using a controllably stretchable membrane (claims 14 and 36), that is made of two materials (claims 20-21, 28-29, and 38-39). Kimura does not teach the membrane is coated with a metal (22, 30, and 40).
Hermanns is drawn to a tissue model system that allows for electrical characteristics of cellular barriers to be analyzed (see abstract). Regarding claims 2, 24, 31 and 54, Hermanns teaches it is useful to grow a monolayer of two different cell types on a membrane, with one cell type on either side of the membrane, in order to simulate tissues in vitro (see pages 736-737). Regarding claims 2, 24, 31 and 54, Hermanns teaches that this set up allows for the formation of a cellular barrier that can be used in in vitro assays, and that the formation of the cellular barrier, cell mono- and bilayer integrity, can be monitored by measuring the transbilayer electrical resistance (see abstract and page 739).
LeDuc is drawn to methods of growing and analyzing cells on a membrane (see abstract). Regarding claims 2, 24, 31 and 54, LeDuc teaches an elastomeric substrate (membrane) that separates two components (first and second microchannel) of a cell growth substrate and apparatus (see paragraph [0042] and Figures 1F and 1G). Regarding claims 2, 20-21, 24, 28-29, 31, 36, 38-39 and 54, LeDuc teaches an example where the membrane is a polydimethylsiloxane (PDMS) membrane, coated with an extracellular matrix mimetic before growing an adherent monolayer of cells on one side of said membrane (see paragraphs [0043] and [0047]). Regarding claims 14 and 36, LeDuc teaches that the membrane is controllably 
Bogdan is drawn to methods of using a microchannel fluidic device to study sheets of cells between two microfluidic chambers (see abstract). Regarding claims 2, 24, 31 and 54, Bogdan teaches measuring how mechanical forces directly affect ion transport on sheets of cells using a micro chamber system that applies mechanical stress on cells and measuring electrical changes across the cells (see col. 1 and col. 2 on page 1110). Regarding claims 4-6 and 25-27, Bogdan teaches the sensors measured potential difference, current difference, and resistance difference (see col. 1 and col. 2 on page 1110). Regarding claims 32-34 and 50-52, Bogdan teaches the changes were monitored continuously on a stripchart recorder, and that data was digitized and stored on a computer (see col. 2 on page 1110).
Regarding claims 2, 24, 31 and 54, Johannessen is drawn to nano-thermoelectric sensors that are have widespread applications in cell based assays using living cells integrated within a subnanoliter format, and that it can detect cell responses to environmental cues (see abstract). Regarding claims 2, 24, 31 and 54, Johannessen teaches the sensor is integrated into the membrane which the cells to be analyzed are adhered to (see page 2192). Regarding claims 22, 30, and 40, Johannessen teaches it is useful to coat a portion of the membrane with a metal (see page 2192).
Regarding claims 2, 24, 31 and 54, Wang is drawn to microfluidic systems using the concept of membrane-movement to design and fabricate micro-pneumatic valves and pumps to form a bio-sensing diagnostic chip (see abstract). Regarding claims 2, 24, 31 and 54, Wang teaches flexible PDMS membranes can be coupled to sensors and metal (see Figure 4). 
A person of ordinary skill in the art would have had a reasonable expectation of success in incorporating LeDuc’s membrane with Hermanns’ adhered cells forming a barrier into Kimura's microchannel system because Bogdan teaches that sheets of cells can be studied in in vitro. Additionally, Kimura anticipates that their set up can be used for other assays besides the example provided in the publication. 
A person of ordinary skill in the art would have had a reasonable expectation of success in using LeDuc’s membrane with adhered cells into Kimura's microchannel system to measure various electrical differences on either side of the membrane because Kimura teaches transport of ionic substances across the membrane can be measured using the system, and Bogdan teaches the sensors can be incorporated in microfluidic systems to also measure potential difference, current difference, and resistance difference across cell sheets. The skilled artisan would have been motivated to LeDuc’s membrane with adhered cells into Kimura's microchannel system to measure various electrical differences on either side of the membrane because Bogdan teaches mechanical forces (like those studied on LeDuc’s cells adhered to LeDuc’s membrane) directly affect ion transport on sheets of cells using a chamber system that results in electrical changes across the cells.
A person of ordinary skill in the art would have had a reasonable expectation of success in coupling the sensor in Kimura's system to the membrane, and including a metal coating on the membrane, because Johannessen teaches nano-sensors systems can be configured such 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura et al (2008, Lab Chip, 8, 741-746) in view of Hermanns et al (2004, Laboratory Investigation, 284: 736–752), LeDuc et al (US PGPUB 2006/0270023), Bogdan et al (2008, Pflugers Arch - Eur J Physiol 456:1109–1120), Johannessen et al (2002, Anal Chem, 74: 2190-2197) and Wang et al (2005, Biosensors and Bioelectronics 21: 419–425) as applied to claims 2, 4-6, 14, 20-34, 36, 38-41, 50-52, and 54 above, and further in view of Kim et al (Sensors and Actuators B, 128: 108-116, 2007).
The teachings of Kimura in view of Hermanns, LeDuc, Bogdan, Johannessen and Wang are discussed and relied upon above.
Kimura in view of Hermanns, LeDuc, Bogdan, and Johannessen do not teach that the membrane is at least partially optically transparent (claim 42).
Kim teaches a microfluidic biochemical device for applying mechanical stress to cells with the deflection of the polydimethylsiloxane (PDMS) membrane they are adhered to, wherein the membrane is between two microchannels (see page 109 and Figure 1). Regarding claim 42, Kim teaches, taking phase-contrast and fluorescence image on an inverted microscope to 
A person of ordinary skill in the art would have had a reasonable expectation of success in using Kim's membrane that allows for the cells to be imaged because it is made of the same material as LeDuc's membrane and it is stretchable. The skilled artisan would have been motivated to use Kim's membrane that allows for the cells to be imaged because Kim teaches it allows for monitoring the cells and investigate the response to the variation of mechanical stress.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 4/9/2020 have been fully considered but they are not persuasive. Applicant alleges that none of the cited references teach the new limitation wherein the device has “first and second cells forming a barrier” and using a sensor “to confirm the formation of the barrier”. However, as stated above, these new limitations are obvious over the newly cited Hermanns reference. Therefore this argument is not persuasive.  
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653